IN THE MATTER OF PEGGY GONSALVES,                  )
an incapacitated and disabled person.              ) No. SD36795
                                                   ) FILED: December 29, 2020

              ON MOTION FOR REHEARING OR TRANSFER
(Before Rahmeyer, P.J., Scott, J., and Francis, J.)
       PER CURIAM. Arika seeks rehearing or transfer, claiming a right to assert
that Peggy’s appointed counsel was ineffective.
       Our opinion’s note 6 observation still holds: Arika “fails to show how she
was aggrieved by anything of which she complains.” It would not harm Arika for
anyone else’s lawyer to underperform, except perhaps to the extent their interests
aligned, which Arika does not and could not claim here – her self-dealing was
among the reasons Peggy needed and was granted the court’s protection.
       Standing “asks whether the persons seeking relief have a right to do so.”
Farmer v. Kinder, 89 S.W.3d 447, 451 (Mo. banc 2002). We must find standing
before reaching substantive issues, and cannot waive that requirement. Id.
       We deny rehearing or transfer. 1




1 Arika also fleetingly argues that our references to Whittaker and Walker “as support
for dismissing this appeal on the grounds that Arika lacks standing … are contrary to our
supreme court holding in [In re] Beyersdorfer[, 59 S.W.3d 523 (Mo. banc 2001)].” She
is wrong. The Beyersdorfer appellant was a spouse. 59 S.W.3d at 524 & n.2. As such,
he had § 472.160 standing that Arika does not and cannot claim. See Opinion, note 6.